DECISION
The application of the above-named defendant for a review of the concurrent sentence of seven and one-half years for First Degree Burglary and Grand Larceny with 11 days jail time credit, imposed on August 8, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that these sentences were not sufficiently lenient, particularly when it is considered that the sentences could have been consecutive and the defendant has a record of 2 prior felony convictions, which, if used, could: have resúlted in imprisonment for life or years without limit. It is to be further noted that his partner, Charles Myers, in the present crime, with a similar' record, received the same sentence.
We thank Professor David J. Patterson, Acting Director of the Montana Defender project, for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman:, Paul G. Hatfield, Emmet Glore.